DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 12-20-2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-20-2019 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetzel et al. (2016/0178027).
Regarding claim 1, Wetzel discloses a shoe (fig 16, para 0069), comprising: 

wherein the rate dependent tether includes a material which increases in viscosity with rate of shear (para 0056 to 0062), and 

    PNG
    media_image1.png
    459
    396
    media_image1.png
    Greyscale

wherein the first end of the rate dependent tether is attached to the shoe, and the second end of the rate dependent tether is attached to the shoe (fig 16 annotated above) or a closing device configured to connect the second end of the rate dependent tether to the shoe.  
Regarding claim 2, Wetzel discloses the rate dependent tether further comprises a housing (figs 6a to 6c, member 1’, para 0084), the housing comprising: at least one ribbon (figs 6a to 6c, member 2’’, para 0084), and a shear-thickening material (figs 6a to 6c, member 3’, para 0084).  
Regarding claim 3, Wetzel discloses the rate dependent tether is configured to allow a user to insert a foot into the shoe, while the rate dependent tether exhibits low deformation resistance (para 0069).  
Regarding claim 4, Wetzel discloses the rate dependent tether is configured to be activated by exposing the rate dependent tether to a shear stress above a critical shear rate of the material thereby increasing the deformation resistance exhibited by the rate dependent tether and securing the shoe to the foot of the user (para 109).  
Regarding claim 8, Wetzel discloses a shoe (para 0069), comprising: 
a rate dependent tether comprising a first end and a second end (fig 16 annotated above), 
wherein the rate dependent tether includes a material which increases in viscosity with rate of shear (para 0056 to 0062), and 
a saddle connected to the first end of the rate dependent tether, wherein the second end of the rate dependent tether is connected to at least one of the saddle (fig 16 annotated above), the shoe, a shoelace, or a shoe closing system.  
Regarding claim 9, Wetzel discloses the rate dependent tether further comprises a housing (figs 6a to 6c, member 1’, para 0084), the housing comprising: at least one ribbon (figs 6a to 6c, member 2’’, para 0084), and a shear-thickening material (figs 6a to 6c, member 3’, para 0084).  
Regarding claim 10, Wetzel discloses the first end of the rate dependent tether is connected to a first side of the saddle and the second end of the rate dependent tether is connected to an opposing side of the saddle  (fig 16 annotated above).  
Regarding claim 11, Wetzel teaches the first end of the rate dependent tether is at least one of an anchor and a hollow portion (fig 8, member 2” on the left side and figs 9a-b, members 2”d’ to 2”d’’’) and the first side of the saddle (connect at the left side of the saddle, fig 16 annotated above) is the other of an anchor and a hollow portion, and wherein the second end of the rate dependent tether is at least one of an anchor and a hollow portion and the opposing side of the saddle(connect at the right side of the saddle, fig 16 annotated above) is the other of an anchor and a hollow portion  (fig 8, member 2” on the right side and figs 9a-b, members 2”d’ to 2”d’’’). 
Regarding claim 12, Wetzel discloses the rate dependent tether is configured to be activated by exposing the rate dependent tether to a shear stress above a critical shear rate 24WO 2018/237071PCT/US2018/038591 thereby increasing the deformation resistance exhibited by the rate dependent tether and securing the shoe to a foot of a user (para 0019).  

Claim(s) 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepherd et al. (2011/00144996).
Regarding claim 18, Shepherd discloses a support for supporting a body part, comprising: a base material for constructing the support; a material which increases in viscosity with rate of shear, wherein the base material is impregnated with the material (figs 7-8, member 721, para 0067).  
Regarding claim 19, Shepherd discloses the support is formed integrally with a shoe (figs 7-8).  
Regarding claim 20, Shepherd discloses the support is formed as at least one of a sleeve or a bandage (figs 7-8).  
Regarding claim 21, Shepherd discloses the support is configured to be activated by increasing the shear strain on the support thereby increasing the resistance experienced by the support and stabilizing the body part (para 0083 and 0096).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al. (2016/0178027) as applied to claims 1 above, and further in view of De Roode et al. (2012/0204451).
Regarding claim 5, Wetzel teaches all of the limitations of claim 5 but does not mention that the rate dependent tether is configured to extend through a midsole construction of the shoe.  
Roode teaches a shoe having a rate dependent tether (fig 3B, member 12, para 00752 and 0089) is configured to extend through a midsole construction of the shoe (fig 3B, member 4).  
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to use the rate dependent tether of Wetzel into the midsole, as taught by Roode, in order to take advance of the viscoelastic behavior which gives better support to a user.
Regarding claim 6, Wetzel teaches all of the limitations of claim 6 but does not mention that the rate dependent tether is at least one of a forefront band, a heel band, an under arch tether, an under arch band, an underfoot tether, and an underfoot band.
Roode teaches a shoe having a rate dependent tether is an underfoot tether (fig 3B, member 4) or a heel band (fig 7A and 7B, member 4).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to use the rate dependent tether of Wetzel as an underfoot tether or a heel band, as taught by Roode, in order to take advance of the viscoelastic behavior which gives better support to a user.
Regarding claim 7, the modified structure Wetzel-Roode teaches all of the limitations of claim 7 and Roode further teaches the rate dependent tether extends through a groove (fig 3B, member 22, para 0078) in at least one of a base and a sole of the shoe (fig 3B).  
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to use the rate dependent tether of Wetzel extending through a groove at the sole, as taught by Roode, in order to take advance of the viscoelastic behavior which gives better support to a user.

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al. (2016/0178027) in view of De Roode et al. (2012/0204451).

    PNG
    media_image2.png
    468
    748
    media_image2.png
    Greyscale

Regarding claim 13, Wetzel teaches a rate dependent structure for a shoe (para 0069), comprising:
an upper layer (fig 1, member 1 on the top); 
a lower layer (fig 1, member 1 on the bottom); and 
a material which increases in viscosity with rate of shear located between the upper layer and the lower layer (para 0056 to 0062).  
Wetzel does not explicitly teach the rate dependent structure is an insole.
Roode teaches a shoe having rate dependent structure insole (figs 5A to 5B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use Wetzel as an insole, as taught by Roode, in order to take advance of the viscoelastic behavior which gives better support to a user.
Regarding claim 14, the modified insole Wetzel-Roode discloses the upper insole layer is bonded to the lower insole layer and the material is located between the upper insole later and lower insole layer after bonding (Wetzel, fig 1, para 000040).  
Regarding claim 15, the modified insole Wetzel-Roode teaches all of the limitations of claim 15 and Roode further teaches the rate dependent insole is constructed integrally with a shoe (para 0044 and 0081).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to made the rate dependent insole integrally with a shoe, as taught by Roode, in order to take advance of the viscoelastic behavior which gives better support to a user and keep the insole secure as needed.
Regarding claim 16, the modified insole Wetzel-Roode having at least one ribbon configured to activate the material (Wetzel, fig 1, member 2, para 0018 and 0039).  
Regarding claim 17, the modified insole Wetzel-Roode discloses the rate dependent insole is configured to be activated by exposing the rate dependent insole to a shear stress above a critical shear rate of the material thereby increasing the deformation resistance experienced by the rate dependent insole and supporting a foot within the shoe (Wetzel, para 0019).  

Claims 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al. (2016/0178027) in view of Shepherd et al. (2011/00144996).
Regarding claim 22, Wetzel discloses a shoe (para 0069), comprising: 
a rate dependent comprising a first end and a second end (fig 6e to 9b, member 9), wherein 
the rate dependent includes a material which increases in viscosity with rate of shear (para 0056 to 0062), wherein 
the first end includes one or more connections for connecting to a shoelace (fig9a to 9b, members 2”d to 2”d”’ which is capable for connecting to a shoe lace).  
Wetzel does not explicitly teach the rate dependent is a footcone.
Shepherd teaches a shoe having a rate dependent footcone (Figs 7-8, member 720).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to use the rate dependent structure of Wetzel at a footcone area, as taught by Shepherd, in order to take advance of the viscoelastic behavior which gives better support to a user.
Regarding claim 23, the modified structure Wetzel-Shepherd discloses the rate dependent footcone further comprises a housing (Wetzel, figs 6a to 6c, member 1’, para 0084), the housing comprising: at least one ribbon (Wetzel, figs 6a to 6c, member 2’’, para 0084), and a shear-thickening material (Wetzel, figs 6a to 6c, member 3’, para 0084).  
Regarding claim 24, the modified structure Wetzel-Shepherd teaches all of the limitations of claim 24 and Shepherd further teaches the at least one ribbon is aligned with at least one of vertical axis of the footcone and a horizontal axis of the footcone (as seen in fig 7-8 that member 720 cover the top surface of a user foot from lateral to medial size, therefore it must be aligned with either one of vertical or horizontal axis). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to aligned the ribbon with at least one of vertical axis of the footcone and a horizontal axis of the footcone in order to utilize the shear thickening material to increase comfort for a user.
Regarding claim 25, the modified structure Wetzel-Shepherd the rate dependent footcone is configured to allow a user to insert a foot into the shoe, while the rate dependent footcone exhibits low deformation resistance and wherein the rate dependent footcone is configured to be activated by exposing the rate dependent footcone to a shear stress above a critical shear 26WO 2018/237071PCT/US2018/038591 rate of the material thereby increasing the deformation resistance exhibited by the rate dependent footcone and securing the shoe to the foot of the user (Wetzel, para 0069 and 109).  
Regarding claim 26, the modified structure Wetzel-Shepherd teaches all of the limitations of claim 26 and Shepherd further teaches the rate dependent footcone is a sheet.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732